UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 03-4202
TREMAINE KENDRICK JETER, a/k/a
Toby,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               G. Ross Anderson, Jr., District Judge.
                             (CR-02-248)

                  Submitted: September 11, 2003

                      Decided: September 22, 2003

   Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

C. Timothy Sullivan, Greenville, South Carolina, for Appellant. Eliz-
abeth Jean Howard, OFFICE OF THE UNITED STATES ATTOR-
NEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JETER
                              OPINION

PER CURIAM:

   Tremaine Kendrick Jeter appeals his conviction on a guilty plea
and sentence on a charge of conspiracy to possess with intent to dis-
tribute crack cocaine, in violation of 18 U.S.C. § 846 (2000). After
conducting a thorough Fed. R. Crim. P. 11 colloquy, the district court
found Jeter guilty, and sentenced him to 151 months’ imprisonment,
five years of supervised release, and a $100 special assessment.
Jeter’s attorney has filed a brief in accordance with Anders v. Califor-
nia, 386 U.S. 738 (1967), discussing the issues of whether Jeter
waived his right to appeal adverse pre-trial rulings, whether he
waived his right to appeal the propriety of his guilty plea because he
withdrew his motion to withdraw his plea, and whether his plea was
entered into voluntarily and knowingly, but concluding that there are
no meritorious grounds for appeal. Jeter was notified of his right to
file an additional brief. Upon his motion, we granted Jeter an exten-
sion of time to file his brief. Because Jeter failed to timely file his
brief,* the case now is ripe for our determination. In addition to
review of the issues raised by counsel, in accordance with the require-
ments of Anders, we have examined the entire record and find no
meritorious issues for appeal.

   We find no merit to Jeter’s specific claims on appeal. Jeter’s
attempts to challenge adverse pre-trial rulings and his voluntary with-
drawal of his motion to withdraw his guilty plea are precluded by vir-
tue of his guilty plea.

   In addition, our review of the record and transcripts in this case
reveals that the district court complied fully with the mandates of Fed.
R. Crim. P. 11. Jeter testified that he was fully satisfied with the ser-
vices of his attorney, and he further testified that there were no prom-
ises made to him other than those promises outlined at the plea
hearing. The district court advised Jeter of the maximum and manda-
tory minimum statutory sentences carried by the charge. The record
reflects that Jeter’s plea was knowing and voluntarily entered into.

  *Pursuant to this court’s June 12, 2003, order, Jeter’s supplemental
pro se brief was due to be served and filed on or before July 18, 2003.
                        UNITED STATES v. JETER                         3
   Moreover, to the extent Jeter is claiming ineffective assistance of
counsel with regard to his guilty plea, such claim should be raised by
motion under 28 U.S.C. § 2255 (2000), in the district court, unless it
conclusively appears from the record that the defense counsel did not
provide effective representation. United States v. DeFusco, 949 F.2d
114, 120-21 (4th Cir. 1991). We find that it does not conclusively
appear from the face of the record that Jeter’s defense counsel failed
to provide effective representation sufficient for this claim to be cog-
nizable on direct appeal.

   There were no irregularities in the plea process, and we find that
Jeter was sentenced upon a proper application of the guidelines and
consistent with statutory and constitutional law. Accordingly, we
affirm Jeter’s conviction and sentence. This court requires that coun-
sel inform his client, in writing, of his right to petition the Supreme
Court of the United States for further review. If the client requests
that a petition be filed, but counsel believes that such a petition would
be frivolous, then counsel may move in this court for leave to with-
draw from representation. Counsel’s motion must state that a copy
thereof was served on the client. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                            AFFIRMED